Title: 19 Thurdsday.
From: Adams, John
To: 


       No man is intirely free from weakness and imperfection in this life. Men of the most exalted Genius and active minds, are generally perfect slaves to the Love of Fame. They sometimes descend to as mean tricks and artifices, in pursuit of Honour or Reputation, as the Miser descends to, in pursuit of Gold. The greatest men have been the most envious, malicious, and revengeful. The miser toils by night and Day, fasts and watches, till he emaciates his Body, to fatten his purse and increase his coffers. The ambitious man rolls and tumbles in his bed, a stranger to refreshing sleep and repose thro anxiety about a preferment he has in view. The Phylosopher sweats and labours at his Book, and ruminates in his closet, till his bearded and grim Countenance exhibit the effigies of pale Want and Care, and Death, in quest of hard Words, solemn nonsense, and ridiculous grimace. The gay Gentleman rambles over half the Globe, Buys one Thing and Steals another, murders one man, and disables another, and gets his own limbs and head broke, for a few transitory flashes of happiness. Is this perfection, or downright madness and distraction?—A cold day.
      